     Case 2:19-cv-00108-JRH-BWC Document 11 Filed 04/30/20 Page 1 of 1

                                                                           U.S.DlsfRicfc^HT
                                                                                AUGUSTA OtV.
                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA 20 ftPR 30 PH 2= U9
                                 BRUNSWICK DIVISION

                                                                         CLERK—            „.
                                                                               SO.OiST. Of GA.
 MARY ELIZABETH NOLAND,

               Plaintiff,                                CIVIL ACTION NO.: 2:19-cv-I08

        V.



 SYLVIA CARTER,et al.,

               Defendant.



                                         ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 9. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES Plaintiffs Complaint, DIRECTS the Clerk of

Court to CLOSE this case and enter the appropriate judgment of dismissal, and DENIES Plaintiff

informa pauperis status on appeal.

       SO ORDERED,this A^g>^ay of April, 2020.



                                     J. RANBAir«ALL, CHIEF JUDGE
                                     united/states district court
                                            lERN DISTRICT OF GEORGIA
